            Case 1:20-cv-00322-RC Document 17 Filed 04/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
AMERICAN OVERSIGHT,                                 )
                                                    )
                                         Plaintiff, )
                                                    )
v.                                                  )      Civil Action No. 20-322
                                                    )
U.S. DEPARTMENT OF STATE,                           )
                                                    )
                                        Defendant. )
                                                    )

           NOTICE OF WITHDRAWAL OF ATTORNEY DANIEL A. MCGRATH

          Daniel A. McGrath respectfully withdraws his appearance for Plaintiff in this matter.

Plaintiff will continue to be represented by other counsel who have entered appearances on its

behalf.



Dated: April 29, 2021                                   Respectfully submitted,

                                                        /s/ Daniel A. McGrath
                                                        D.C. Bar No. 1531723

                                                        AMERICAN OVERSIGHT
                                                        1030 15th Street NW, B255
                                                        Washington, DC 20005
                                                        (202) 897-4213
                                                        daniel.mcgrath@americanoversight.org

                                                        Counsel for Plaintiff
